Exhibit 10.1

 



 

[Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed]

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into by and between
SONOMA PHARMACEUTICALS, inc., (previously known as Oculus Innovative sciEnces,
INC.) a Corporation under the laws of Delaware hereinafter referred to as
“Seller” and PETAGON LIMITED, an organization under the laws of Hong Kong,
hereinafter referred to as “Buyer” (all Parties jointly referred to as the
“Parties”) as of 14 May, 2019 (the “Effective Date”).

 

WHEREAS, Seller and Buyer entered into an exclusive distributorship agreement
dated January 15, 2015, pursuant to which Buyer marketed and distributed animal
health care products in certain countries in Asia.

 

WHEREAS, Seller is the sole title holder and owner of the Assets (as such term
is defined herein below) and intends to sell to Buyer the Assets, which are free
of any Lien and encumbrances, in the terms and conditions hereof.

 

WHEREAS, Buyer intends to acquire from the Seller the Assets on the terms and
conditions herein below.

 

The Parties hereby, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, intending to be legally
bound, agree on the following:

 

CLAUSES

 

FIRST. Definitions.

 

1.01       For all purposes of this Agreement, unless the context otherwise
requires, the following definitions shall apply and shall include the plural as
well as the singular:

 

“Affiliate” means with respect to any Person or entity (i) any other Person or
corporation directly or indirectly controlling, controlled by, or under common
control with a Party to this Agreement or (ii) any partnership, joint venture,
or other entity directly or indirectly controlled by, controlling, or under
common control with, a Party to this Agreement, but in each case only for so
long as such ownership or control shall continue. For purposes of this
definition, the term “control” as applied to any Person or entity means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management of that Person or entity, whether through ownership
of voting securities or otherwise.

 

“Agreement” means this Assets Purchase Agreement, together with the Ancillary
Agreements, and any certificate, Consent, representation, instrument or any
other document executed and delivered pursuant to the provisions hereunder.

 

“Ancillary Agreements” means the License Agreement, the Patent Assignment
Agreement, and the Trademark Assignment Agreement.

 

“Applicable Laws” means all applicable provisions of all (i) constitutions and
treaties subscribed by any Governmental Authority; (ii) all statutes, laws
(whether federal, state or local law (including the common and civil law)),
codes, rules, regulations, ordinances or orders of any Governmental Authority,
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority and (iv) any administrative rule or
order of general application issued by any Governmental Authority.

 

 

 



 1 

 

 

“Assets” means the Trademarks listed in Exhibit 3, Patents listed in Exhibit 4,
and Equipment listed in Exhibit 5, including without limitation, all warranties,
indemnities and other rights and causes of action (attributable to the period
after the Closing Date) relating thereto.

 

“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which banks are generally open for business in Hong Kong or the United States
for the transaction of normal banking business.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Change of Control” means the occurrence of any of the following after the
Effective Date:

 

(i)  one person (or more than one person acting as a group) acquires ownership
of stock of the Seller that, together with the stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of such corporation; provided that, a Change of Control shall
not occur if any person (or more than one person acting as a group) owns more
than 50% of the total fair market value or total voting power of the Seller’s
stock and acquires additional stock;

 

(ii)  a majority of the members of the Board of Directors of the Seller are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the Seller’s Board of Directors before
the date of appointment or election; or

 

(iii)  the sale of all or substantially all of the Seller’s assets.

 

Notwithstanding the foregoing, a Change of Control shall not occur unless such
transaction constitutes a change in the ownership of the Seller, a change in
effective control of the Seller, or a change in the ownership of a substantial
portion of the Seller’s assets under Section 409A.

 

For purposes of the definition of “Change of Control”, the following definitions
shall be applicable:

 

(i) The term “person” shall mean any individual, corporation or other entity and
any group as such term is used in Section 13(d) (3) or 14(d) (2) of the
Securities Exchange Act, as amended.

 

(ii)  Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Seller:

 

a. which that person owns directly whether or not of record, or

 

b. which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

c. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (b) above, by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

 

d. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (b) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement, or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Seller.

  

(iii)  The outstanding shares of capital stock of the Seller shall include
shares deemed owned through application of clause (ii) (b), (c), and (d) above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

 

 

 2 

 



“Claim” means any and all litigation, claims, demands, actions, causes of
action, suits, injunctions, judgments, decrees, settlements, investigations,
proceedings (administrative, arbitral, mediated or otherwise) and audits of any
nature (other than audits voluntarily performed in the ordinary course of
business).

 

“Closing Date” means the date in which this Agreement is signed and the
Transaction contemplated under this Agreement is consummated.

 

“Consent” means any consent, approval, authorization or similar affirmation by
or notice to any Person under any agreement, Applicable Law or Governmental
Authorization.

 

“Confidential Information” has the meaning set forth in Clause Fifteenth of this
Agreement.

 

“Dermatological Products” means a topical prescription, over-the-counter
products or any other product for any treatment of the skin utilizing the
Assets.

 

“Dollars” or “US$” means United States of America dollars.

 

“Equipment” means the equipment described in the Exhibit 5.

 

“Essential Component” means the essential part of each Equipment necessary to
operate the Equipment which will be held as Security.

 

“Exploit” means to manufacture, make, have made, import, export, use, have used,
sell, offer for sale, have sold, research, develop, commercialize, register,
hold or keep (whether for disposal or otherwise), transport, distribute,
promote, market, or otherwise dispose of, and “Exploitation” shall have a
correlative meaning.

 

“Field” means animal health care.

 

“Governmental Authority” means any federal, state or public authority, domestic
or foreign, exercising governmental powers and having jurisdiction in connection
with this Agreement; and all statutes, laws, ordinances, regulations, orders,
decrees, permits, licenses approvals, writs, process and rules issued thereby
that may operate in connection with this Agreement.

 

“Governmental Authorizations” means, with respect to the Products, any and all
approvals (including applications and supplements and amendments thereto),
licenses, product registrations (except manufacturing establishment
registrations) permits, orders, certificates, approvals or other similar
authorization of any Governmental Authority solely related to the Products and
necessary to manufacture, commercially distribute, sell or market such Product
in the Territories.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Lien” shall means any mortgage, pledge, deed of trust, hypothecation, security
interests, rights of use, licenses, security agreements, burdens, title defects,
title retention agreements, leases, subleases, occupancy agreements, easements,
covenants, conditions, encroachments, ownership limitations, charges, or any
other encumbrances and other restrictions or limitations of any nature
whatsoever or any rights of Third Parties, including but not limited to such
Liens as may arise under any contract, and whether created on the use of the
Assets irregularities in title thereto or otherwise.

 

“Location of Delivery” shall mean a geographical location in Hong Kong which
shall be provided by Buyer to Seller.

 

“Party” means each of the Buyer and/or Seller; as the context so requires, or
Buyer and Seller jointly.

 

“Patents” means the patents owned by Seller, which are listed in Exhibit 4.

 

 

 



 3 

 

 

“Patent Assignment Agreement” means the assignment agreement entered into by and
between Seller and Buyer at the Closing Date, pursuant to which Seller shall
convey and transfer to Buyer the Patents. The Patent Assignment Agreement once
executed and delivered by the Parties shall be an integral part of this
Agreement and attached hereto as Exhibit 7.

 

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a government
or political subdivision, department or agency of a government.

 

“Products” means the products manufactured by using the Assets, which products
are listed in Exhibit 1.

 

“Purchase Price” means the total amount to be paid to Seller for the sale of the
Assets in accordance with Clause Third of this Agreement.

 

“Representatives” means the officers, employees, agents, attorneys, consultants,
advisors and other representatives of a Party or its Affiliates.

 

“Security” means the Essential Component.

 

“Seller” has the meaning set forth in the preamble of this Agreement.

 

“Tax” means all federal, state, local, foreign and other income duties as
provided by applicable laws together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties.

 

“Territories” means the territories listed in Exhibit 2.

 

“Third Party” means any Person other than Seller or Buyer, their respective
Affiliates and permitted successors and assigns.

 

“Trademark Assignment Agreement” means the assignment agreement entered into by
and between Seller and Buyer on the Closing Date, pursuant to which Seller shall
convey and transfer to Buyer the Trademarks. The Trademark Assignment Agreement
once executed and delivered by the Parties shall be an integral part of this
Agreement and is attached hereto as Exhibit 8.

 

“Trademarks” means the trademarks listed in Exhibit 3, including the registered
trademarks, trademark applications and any other registered trademarks linked
thereto, in the Territories, as well as all goodwill relating thereto and to the
Products.

 

“Transaction” means the sale and purchase of the Assets pursuant to this
Agreement, including the execution of the Agreement and the Ancillary
Agreements.

 

“Transfer Price” means the prices listed in Exhibit 6.

 

1.02       Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The captions of this Agreement are
for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. Except as otherwise specifically indicated, all
references to Exhibit numbers refer to Exhibits of this Agreement, and all
references to Exhibits refer to Exhibits attached hereto and incorporated
herein. The words “herein”, “hereof”, “hereinafter”, “hereunder”, and words of
similar import refer to this Agreement as a whole and not to any particular
Exhibit hereof. The term “including” as used herein means including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against any Party.

 

 



 4 

 

 

SECOND. Sale of Assets.

 

2.01       Upon the terms and conditions of this Agreement, at the Closing Date,
Seller shall sell, transfer, convey and deliver to Buyer and Buyer shall buy and
acquire from Seller on the Closing Date, the Assets free of any Lien for their
Exploitation in the Field in the Territories.

 

2.02       As a consequence of the transfer contemplated hereunder, Seller
agrees that it shall not Exploit the Assets in the Field in the Territories.
Notwithstanding the foregoing, Seller shall continue manufacturing the Products
and other products in its facilities, for their export into territories other
than the Territories and for the production, manufacture, market, promotion,
sale and distribution of Dermatological Products and Products exclusively for
the use on humans.

 

2.03       For the duration of [___] from the Closing Date, Buyer shall have the
right of first refusal to [___] (the “Limited Territory”) (the “Right of First
Refusal”); provided that Seller [___]. It is understood by both parties that the
Seller is [___]. Seller has made such [___] for its review. Seller may [___].
[___]. [___], Seller shall promptly notify Buyer in writing of Seller’s intent
to sell the Right of First Refusal to Buyer. Buyer shall have thirty (30)
Business Days from the date of the notice (the “Refusal Notice Period”) to
consider the Right of First Refusal and notify Seller in writing of Buyer’s
intent to exercise the Right of First Refusal. After (i) the end of [___] from
the Closing Date, (ii) the end of the Refusal Notice Period, or (iii) upon
notice by Buyer of Buyer’s refusal to exercise the Right of First Refusal, the
Right of First Refusal shall expire immediately. If Buyer elects to exercise the
Right of First Refusal, (i) Buyer agrees to pay an amount of US$[___] ([___]
Dollars) [___], and (ii) the Parties shall negotiate in good faith an agreement
on terms mutually acceptable to the Parties provided that Sellers shall not
offer to any other parties the foregoing rights in more favourable terms or
conditions than those to be offered to Buyer.

 

THIRD. Purchase Price.

 

The Purchase Price for the Assets shall be US$2,700,000 (two million seven
hundred thousand Dollars) (the “Purchase Price”) to be paid as set forth in
Clause Fourth, Subsection 4.01 below.

 

FOURTH. Payment of the Purchase Price.

 

4.01       On the Closing Date, Buyer shall pay the Purchase Price by wire
transfer in immediately available funds to Seller.

 

4.02          Payments due under this Agreement shall be due on such date as
specified in this Agreement and, in the event such date is not a Business Day,
then the next succeeding Business Day, and shall be made by wire transfer of
immediately available funds to the bank account designated by Seller on or
before the date payment is due.

 

4.03          For avoidance of doubt, Buyer assumes any and all liability for
payment of its own Taxes. Any VAT liability incurred or accrued by Seller as a
result of any payments under this Subsection shall be the responsibility of
Buyer.

 

FIFTH. Closing.

 

5.01       Closing Date. Pursuant to the terms and conditions of this Agreement,
the closing shall take place at Seller’s offices located at 1129 N. McDowell
Blvd., Petaluma, CA 94954 (or at such other place as the Parties may designate
in writing), at 10:00 a.m. Pacific Time on the date of signature of this
Agreement (the “Closing Date”).

 

5.02       Closing Deliveries.

 

A.On the Closing Date, Seller shall deliver the following to Buyer:

 

(i)               Each of the Ancillary Agreements to which Seller is a Party,
validly executed by a duly authorized representative of Sellers;

 

(ii)             The Trademarks and Patents; and

 

 

 



 5 

 

 

(iii)           Possession of all deeds, titles, certificates, opinions,
instruments, books, records and any documents evidencing the ownership of the
Assets, including without limitation, hard copies of the Trademark certificates
and the Patent certificates.

 

B.On the Closing Date, Buyer shall deliver the following to Seller:

 

(i)               Each of the Ancillary Agreements to which Buyer is a Party,
validly executed by a duly authorized representative of Buyer; and

 

(ii)             The Purchase Price, along with a bank confirmation and
reference number evidencing execution of such payment.

 

 

5.03Post-Closing Delivery of the Equipment.

 

The Equipment, less the Essential Component, shall be delivered at the Location
of Delivery no later than twelve (12) months following the Effective Date at
Buyer’s sole expense.

 

SIXTH. Supply of Products.

 

(i)               Seller shall supply Buyer with Products for a period of five
(5) years from the Effective Date, subject to mutual extension. Seller shall not
be liable for nonperformance or delay in performance to supply Products caused
by any event reasonably beyond the control of Seller, including, but not limited
to wars, hostilities, revolutions, riots, civil commotion, national emergency,
strikes, lockouts, epidemics, fire, flood, earthquake, force of nature,
explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency. Buyer shall pay the Transfer Prices detailed in Exhibit 6
for all Products shipped to Buyer. If a tariff, tax, duty or other fee (the
“Tariff”) is imposed on the delivery any of the Products to Buyer, the Transfer
Prices shall increase by the actual cost of such Tariff.

 

(ii)             The Transfer Price will be paid to Seller within sixty (60)
calendar days after each Product delivery date.

 

(iii)           Within ten (10) Business Days after the Closing Date, Buyer
shall provide Seller with a written estimate, by quarter and by Product, of the
quantities of Product Buyer would like to have delivered to it for the
subsequent twelve (12) months. The quantities in the forecast for the first
quarter of the 12-month forecast shall be binding on Buyer. The quantities in
the forecast for the remaining quarters shall be a non-binding estimate. The
Parties agree to meet once a year at a minimum to discuss a non-binding
multiyear forecast for the Products.

 

(iv)            After a term of twenty-four (24) months from the Effective Date
and again after forty-eight (48) months from the Effective Date, the Parties
shall renegotiate the Transfer Prices within thirty (30) calendar days in good
faith. The Transfer Price shall be increased for (a) any increase in actual cost
of goods produced, and (b) by the percentage increase based on the U.S. Producer
price index – final demand goods published by the Bureau of Labor Statistics for
the period from the Effective Date through month 24 and months 25 through month
48 from the Effective Date, respectively. If the Parties do not agree on the
so-adjusted Transfer Prices, each Party shall have the right to terminate only
this Paragraph Sixth of this Agreement without penalty by giving sixty (60)
days’ notice to the other Party.

 

SEVENTH. Ancillary Agreements. The Parties agree to conclude and execute the
following agreements on the Closing Date:

 

a)The Patent Assignment Agreement; and

 

b)The Trademark Assignment Agreement.

 

 

 



 6 

 

 

EIGHTH. Representations and Warranties.

 

8.01       Seller’s Representations. Seller hereby represents and warrants the
following:

 

a) It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation;

 

b) It has the legal power and authority to enter into and be bound by the terms
and conditions of this Agreement and to perform its obligations under this
Agreement;

 

c) It has taken all necessary action on its part to authorize the execution and
delivery of this Agreement. This Agreement has been duly executed and delivered
on behalf of them and constitutes a legal, valid, binding obligation,
enforceable against each of them in accordance with its terms;

 

d) The execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party and the execution, delivery and performance by
each Affiliate of Seller of each Ancillary Agreement to which such Affiliate is
a party do not and will not (a) violate the organizational documents of Seller
or such Affiliate, as applicable, (b) violate any Law applicable to Seller or
any of its Affiliates or (c) require the giving of notice to or the consent of,
or give rise to any termination rights of, any Third Party to any contract to
which Seller or its Affiliates are bound or constitute a breach thereof.

 

e) No notice to, filing with, permit of, authorization of, exemption by, or
Consent of, any Governmental Authority or other Person is required for Sellers
to consummate the Transactions;

 

f) To Seller’s knowledge, there is no litigation or Claim pending or threatened
in writing against Seller or any of its Affiliates before any Governmental
Authority in the Territories relating to the Assets, and (b) there is no
Governmental Order or judgment of a Governmental Authority to which the Seller
or any of its Affiliates is subject relating to the Assets.

 

g) As of the Closing Date, Buyer shall own all rights and title to Exploit the
Assets;

 

h) Seller has not incurred any indebtedness, Liabilities or obligations (whether
accrued, absolute, contingent or otherwise) relating to the Assets, individually
or in the aggregate;

 

i) Seller has not received or has been subject to: (i) any warning letters or
other written correspondence from Governmental Authorities in the Territories
with respect to any Product in which any Governmental Authority asserted that
the operations of Seller were not in compliance with Applicable Laws of the
Territories; or (ii) any warning letters or other written correspondence from
any other Governmental Authority in the Territories with respect to a Product in
which such other Governmental Authority asserted that the operations of Seller
were not in compliance with Applicable Laws of the Territories;

 

l)    Seller or its Affiliate is the owner of the Assets and has good title
(both legal and equitable) thereto. The Assets are free and clear of all Liens,
court orders, injunctions, decrees, writs or other encumbrances, whether by
written agreement or otherwise and no Person other than Seller own any right in
any of the Assets;

 

m)    To Seller’s knowledge, no Person is infringing any of the Patents or the
Trademarks;

 

n)     No Person has been granted with any license or other right or interest to
any of the Patents or the Trademarks;

 

o)       To Seller’s knowledge, the current use of the Patents and the
Trademarks do not infringe or violate the rights of any other Person in the
Territories;

 

p)     To Seller’s knowledge, with respect to the Territories, Seller has not
been a party to any contract, agreement or covenant, currently in force, whereby
the use or Exploitation of the Assets, specifically the Trademarks or the
Patents, have been associated with any intellectual property rights of Third
Parties;

 

 

 



 7 

 

 

q)     To Seller’s knowledge it is not currently subject to any recall or
post-sale warning in respect of any of the Products in any Territory, nor, is
there currently under consideration by Seller or any of its Affiliates, or any
Governmental Authority, any recall or post-sale warning, in each case, in
respect of any of the Products in any Territory. Seller has not received any
written notice that any Governmental Authority in the Territories has (i)
commenced or threatened to initiate any action to withdraw its approval or
request the recall of any of the Products, or (ii) commenced or threatened to
initiate, any action to enjoin the manufacture, sale, or production of any of
the Products;

 

r)        No representation or warranty by Seller, and no statement contained in
any other document delivered to or to be delivered by or on behalf of Seller
pursuant to this Agreement, contains any untrue statement or omits to state any
fact necessary, in light of the circumstances under which it was made, in order
to make the statements herein or therein not misleading. Seller has disclosed to
Buyer all information relating to the Assets.

 

8.02       Buyer represents and warrants to Sellers, as of the Closing Date, as
follows:

 

a)      It is a commercial entity duly incorporated and validly existing under
the laws of its jurisdiction.

 

b)     Its legal representative has sufficient legal authority to enter into
this Agreement and the Ancillary Agreements;

 

c)      The execution and delivery of this Agreement and Ancillary Agreements to
which Buyer is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by the necessary corporate actions
of Buyer. This Agreement constitutes and each Ancillary Agreement to which Buyer
is a party, when executed and delivered by Buyer, will constitute the valid and
legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms;

 

d)     The execution, delivery and performance by Buyer of this Agreement and
the Ancillary Agreements to which it is a party and the execution, delivery and
performance by each Affiliate of Buyer of each Ancillary Agreement to which such
Affiliate is a party do not and will not (a) violate the organizational
documents of Buyer or such Affiliate, as applicable, (b) violate any Law
applicable to Buyer or any of its Affiliates or (c) require the giving of notice
to or the consent of, or give rise to any termination rights of, any Third Party
to any contract to which Buyer or its Affiliates are bound or constitute a
breach thereof;

 

e)      There is no broker, finder, financial advisor or other Person acting or
who has acted on behalf of Buyer or its Affiliates, who is entitled to receive
any brokerage or finder’s or financial advisory fee from Seller or any of its
Affiliates in connection with the Transaction contemplated by this Agreement;

 

f)      (i) To the knowledge of Buyer, there is no litigation pending or
threatened against Buyer or any of its Affiliates before any Governmental
Authority, and (ii) there is no order, decree or judgment of a Governmental
Authority to which Buyer or any of its Affiliates is subject, except for such
litigation, orders, decrees and judgements that would not reasonably be expected
to have a negative impact in compliance of its obligations hereunder and of the
Ancillary Agreements;

 

g)     Buyer has, and on the Closing Date will have, immediately available cash
that is sufficient to enable it to complete the Transaction and to perform all
of its obligations under this Agreement and the Ancillary Agreements and to pay
all related fees and expenses of Buyer;

 

h)     Buyer is aware of applicable Laws relating to marketing, distribution and
sale of the Products;

 

i)       To the best of Buyer’s knowledge, the representations and warranties of
Seller made in Clause Eighth, Subsection 8.01 of this Agreement are true and
correct. Buyer does not have any knowledge of any material errors in, or
material omissions from, the Exhibits of this Agreement;

 

j)       Buyer has received from Seller and its Affiliates the information and
documents necessary to complete a due diligence on the Assets, and such due
diligence was limited to the information and documents provided Buyer
acknowledges and agrees that, except as expressly provided in this Agreement or
in any Ancillary Agreement, Buyer is acquiring the Assets on an “as is, where
is” basis, without any express or implied warranties, either in fact or by
operation of law, by statue or otherwise, including any warranty as to quality,
the fitness for a particular purpose, merchantability, condition of the Assets
or as to any other matter.

 

 

 



 8 

 

 

NINTH. Taxes, Fees and Expenses. Except as otherwise provided in this Agreement,
each Party shall be solely responsible for payment of Taxes caused to each of
them in accordance with their corresponding tax applicable Law. Each Party shall
bear its own expenses and fees (including without limitation, if incurred, fees
and expenses of legal counsel, investment bankers, brokers, auditors, or other
consultants) incurred in connection with any matter whether or not relating to
or arising out of this Agreement or the Transaction contemplated hereby.

 

TENTH. Security.

 

In order to secure the rights of Buyer under this Agreement, in case of (i) the
filing for insolvency, receivership or bankruptcy by Seller, or (ii) a Change of
Control of Seller, Buyer shall have the right to demand in writing within thirty
(30) calendar days the delivery of the Essential Component to the Location of
Delivery and at a time specified by Buyer. Seller shall bear all costs, expenses
and duties for such delivery to ensure operation of both solution and gel
equipment.

 

ELEVENTH. Indemnity.

 

11.01 Indemnification by Seller. Subject to the terms and conditions of this
Agreement, from and after the Closing Date, Seller agrees to indemnify and hold
Buyer, its Affiliates, and their respective officers, directors, employees,
shareholders, partners, and members (the “Buyer Indemnitees”) harmless against
any and all damages, losses, shortages, liabilities, payments, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses (including without limitation, reasonable
attorneys’ fees) of any kind or nature whatsoever (collectively the “Damages”),
directly or indirectly resulting from, relating to, or arising out of:

 

(a)       any material breach of any representation of the Seller in this
Agreement or in any certificate or instrument delivered hereunder; and/or

 

(b)       the non-performance, partial or total, of any covenant or agreement of
Seller contained in this Agreement.

 

11.02 Indemnification by Buyer. Subject to the terms and conditions of this
Agreement, from and after the Closing Date, Buyer agrees to indemnify and hold
Seller, its Affiliates, and their respective officers, directors, employees,
shareholders, partners, and members (the “Seller’s Indemnitees”) harmless from,
any and all Damages directly or indirectly resulting from, relating to, or
arising out of:

 

(a)       any material breach of any representation of the Buyer in this
Agreement or in any certificate or instrument delivered hereunder; and/or

 

(b)       the non-performance, partial or total, of any covenant or agreement of
Buyer contained in this Agreement.

 

11.03 Claims for Indemnification. Whenever any claim arises for indemnification
hereunder, the indemnified party (the “Indemnitee”) shall notify the
indemnifying party (the “Indemnitor”) in writing by registered or certified mail
promptly after the Indemnitee has actual knowledge of the facts constituting the
basis for such claim (the “Notice of Claim”). Such notice shall specify all
material facts known to the Indemnitee giving rise to such indemnification
right, and to the extent practicable, the amount or an estimate of the amount of
the liability arising therefrom. The failure of any Indemnitee to promptly
notify the Indemnitor shall not relieve the Indemnitor of its obligation to
indemnify with respect to such action and shall not relieve the Indemnitor of
any other liability which it may have to any Indemnitee unless such failure to
notify the Indemnitor prejudices the rights of the Indemnitor.

 

11.04 Right to Defend. If the facts giving rise to any such claim for
indemnification involve any actual or threatened claim or demand by any Third
Party against the Indemnitee, the Indemnitor shall be entitled (without
prejudice to the right of the Indemnitee to participate in the defense of such
claim or demand at its expense through counsel of its own choosing) to assume
the defense of such claim or demand in the name of the Indemnitee at the
Indemnitor’s expense and through counsel of its own choosing, which counsel
shall be reasonably satisfactory to the Indemnitee, if it gives written notice
to the Indemnitee within forty-five (45) calendar days after receipt of the
Notice of Claim that the Indemnitor intends to assume the defense of such claim
and acknowledges its liability to indemnify the Indemnitee for any losses
resulting from such claim; provided, however, that if the Indemnitor does not
elect to assume the defense of any claim, then (a) the Indemnitor shall have the
right to participate in the defense of such claim or demand at its expense
through counsel of its own choosing, provided the Indemnitee shall control the
defense of such claim, (b) the Indemnitee may settle any such claim without the
consent of the Indemnitor, however, the Indemnitor may not settle any such claim
without the prior written consent of the Indemnitee. Whether or not the
Indemnitor does choose to so defend such claim, the Parties shall cooperate in
the defense thereof and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be requested in connection therewith.

 

 

 



 9 

 

 

11.05 Settlement. Except as provided in Subsection 11.04 above, (i) the
Indemnitee shall make no settlement of any claim that would give rise to
liability on the part of the Indemnitor under an indemnity contained in this
Clause Twelve without the written consent of the Indemnitor, which consent shall
not be unreasonably withheld and (ii) the Indemnitor can settle without the
consent of the Indemnitee only if the settlement involves only the payment of
money for which the Indemnitor will be fully liable and has the capacity to pay.
No other settlement of any claim may be made without the consent of both the
Indemnitee and Indemnitor, which consent shall not be unreasonably withheld.

 

11.06 Claim Reduction. Any claim for indemnification under this Clause Eleventh
shall be reduced to the extent of any Third Party insurance (excluding any
deductibles or arrangements in the nature of a financing) or condemnation
payment actually received by the Indemnitee.

 

11.07 No Third Party Beneficiaries. The foregoing indemnification is given
solely for the purpose of protecting the Parties and shall not be deemed
extended to, or interpreted in a manner to confer any benefit, right or cause of
action upon, any other Person.

 

11.08 Limitations. Except with respect to Damages arising from or relating to
(i) fraud, willful misrepresentation or intentional breach from and after the
Closing, the sole and exclusive remedy of the Buyer and the Buyer Indemnitees
against Seller for any and all Damages under this Agreement will be capped at an
amount equal to $500,000. Subject to the preceding sentence, Seller will not be
liable for any Damages for which indemnity is claimed under Subsection 11.01,
except to the extent the aggregate Damages therefrom exceed $5,000.00 in a
single occurrence or $20,000.00 in the aggregate (the “Deductible”), in which
case Seller will be liable to Buyer for all such Damages in excess of the
Deductible.

 

11.09 Investigation or Knowledge. Notwithstanding anything to the contrary
herein, the right of any Party hereto to indemnification, payment of Damages or
other remedies will not be affected in any way by any investigation conducted or
knowledge (whether actual, constructive or imputed) acquired at any time by such
Party with respect to the accuracy or inaccuracy of or compliance with or
performance of, any representation, warranty, covenant, agreement or obligation
or by the waiver of any condition.

 

11.10 Materiality. Notwithstanding anything to the contrary herein, for the sole
purpose of determining the amount of any Damages (as opposed to whether a breach
has occurred), each representation and warranty herein will be deemed made
without any qualifications or limitations as to materiality and, without
limiting the foregoing, the word “material” and words of similar import will be
deemed deleted from any such representation or warranty.

 

TWELVTH. Further Assurances. Seller shall, at any time or from time to time
after the Closing Date, at the request of Buyer and sole cost and expense of
Seller, execute and deliver to the other Party all such instruments and
documents or further assurances as the other Party may reasonably request in
order to vest in Buyer all of Sellers’ right, title and interest in and to the
Assets as contemplated hereby.

 

THIRTEENTH. Non-competition and non-solicitation. Both Parties shall undertake
not to engage in any activity or countries (i) in case of Buyer, outside the
Territories and in those activities related to the Exploitation of Products, and
(ii) in case of Sellers, within the Territories and in those activities related
to the Exploitation of Products; including as a shareholder, sole entrepreneur,
partner, employee, corporate officer, director, consultant, manager of any form
of company, or through any Third Party, and not to take interest in any business
engaged in such competing activity.

 

Moreover, both Parties shall undertake, during a 48 (forty eight) month period
as of the Closing Date: (i) not to hire, solicit or otherwise engage any
employees, officers, suppliers or clients of the other Party and/or its
Affiliates, (ii) in the context of the competing activities, accept orders, sign
contracts or negotiate with any Person who at about the time ceases to be
employed by the other Party and/or its Affiliates is an employee, officer,
supplier or client of Sellers and/or its Affiliates, (iii) in any way seek to
influence the relationship between the other Party and/or its Affiliates and
respectively its employees, officers, suppliers or clients.

 

 

 



 10 

 

 

FOURTEENTH. Confidentiality. All Confidential Information provided by one Party
(the “Disclosing Party”) to the other Party (the “Receiving Party”) shall be
subject to and treated in accordance with the terms of this Clause. As used in
this Clause, “Confidential Information” means (a) all information disclosed to
the Receiving Party by the Disclosing Party in connection with this Agreement or
any Ancillary Agreements, including all information with respect to the
Disclosing Party, and (b) all memoranda, notes, analyses, compilations, studies
and other materials prepared by or for the Receiving Party to the extent
containing or reflecting the information in the preceding Subsection (a), in
each case, whether written or oral. Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
competent written documentation:

 

(i)is subject to this Transaction or is related to the Assets;

 

(ii)was already known to the Receiving Party other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

 

(iii)was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

(iv)became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party other than through any act or
omission of the Receiving Party in breach of this Agreement;

 

(v)is subsequently disclosed to the Receiving Party by a Third Party without
obligations of confidentiality with respect thereto; or

 

(vi)is subsequently independently discovered or developed by the Receiving Party
without the aid, application or use of Confidential Information.

 

FIFTEENTH. Miscellaneous.

 

15.01 Assignment of Rights. This Agreement shall be binding and to the benefit
of the Parties concluding it. Neither this Agreement or any rights, benefits or
obligations hereunder may be assigned by either Party without the prior written
Consent granted by the other Party. Except as expressly provided for in this
Agreement, none of the provisions of this Agreement will grant right, interest
or action in favor of any Person (other than the Parties) or will benefit any
Person (other than the parties who appear to this Agreement).

 

15.02 Entire Agreement. This Agreement together with its Exhibits and Ancillary
Agreements represents the entire agreement between Sellers and Buyer and,
therefore, supersedes any verbal or written agreement, understandings and
negotiations between the Parties, which may have related to the subject matter
hereof prior to the date hereof.

 

15.03 Amendments. Any modification or amendment to the Clauses of this Agreement
will only be effective when the Parties have agreed in advance in writing. The
Parties may not change the terms of this Agreement unless in writing signed by
them. Any waiver of any term or condition of this Agreement shall be effective
only if in writing. A waiver of any breach or failure to enforce any of the
terms or conditions of this Agreement shall not in any way affect, limit or
waive a Party’s rights hereunder at any time to enforce strict compliance
thereafter with every term or condition of this Agreement.

 

15.04 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect other provisions of this Agreement. Every provision
shall be construed and interpreted in all cases as being effective and valid
according to the Law. In the event that one or more provisions of this Agreement
become invalid, illegal or unenforceable in any manner, such provision or
provisions shall be ineffective only with respect to invalidity, illegality or
unenforceability in question, without implying such invalidity, illegality or
unenforceability of such provision or any other contained in this Agreement,
unless such interpretation is not reasonable.

 

15.05 Survival. All representations and warranties set forth in this Agreement
shall survive the Closing Date and the consummation of the Transaction
contemplated hereby and continue in full force and effect until the third
anniversary of the Closing Date. Clause Fourteenth shall survive the Closing
Date and the consummation of the Transaction contemplated hereby and continue in
full force and effect until the fifth anniversary of the Closing Date. Clauses
Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fifteenth
shall survive the Closing Date and the consummation of the Transaction
contemplated hereby and continue in full force and effect until the tenth
anniversary of the Closing Date.

 

 

 



 11 

 

 

15.06 Press Releases and Announcements. Prior to the Closing Date, no press
releases related to this Agreement and the Transaction contemplated by this
Agreement will be issued without the mutual approval of all Parties.

 

15.07 Force Majeure. A Party shall not be liable for non-performance or delay in
performance (other than obligations regarding confidentiality) caused by any
event reasonably beyond the control of such party including, but not limited to
wars, hostilities, revolutions, riots, civil commotion, national emergency,
strikes, lockouts, epidemics, fire, flood, earthquake, force of nature,
explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency.

 

15.08 Statutory references. Any references to any statue, law, regulation, or
ordinance shall be deemed to include any amendments thereto from time to time or
any successor statue, law, regulation or ordinance thereof.

 

15.09. Notifications. Any notice or other communications which are required or
permitted hereunder shall be in writing and shall be delivered either
personally, by registered or certified mail (postage prepaid and return receipt
requested), or by express courier or delivery service or by email, addressed as
follows:

 

Seller Buyer    

1129 N. McDowell Boulevard, Petaluma, California, USA 94954

Attn. Legal Representative

Email: [___]

 

21B Shui Wing Industrial Building

12-22 tai Yuen Street

Kwai Chung, New territories

Hong Kong

With a copy to (which shall not constitute Notice):

 

Amy Trombly, Esq.

Trombly Business Law, PC

1314 Main St., Suite 102

Louisville, CO, 80027

Email: amy@tromblybusinesslaw.com

 

 

Notices shall be deemed given when received if hand-delivered, and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if sent by express courier or delivery service, or sent by
certified or registered mailor email, or at latest 72 hours after being sent.

 

15.10 Applicable Law and Jurisdiction. This Agreement is subject and governed by
the laws of California without regard to the conflicts of law provisions. In
case of controversy, dispute or Claim of any kind in connection with this
Agreement, the Parties submit explicitly to the jurisdiction of the competent
courts of California, Sonoma County, and waive explicitly the jurisdiction by
reason of their present of future domiciles or for any other reason that may
correspond to the current or future circumstances.

 

15.11 Counterparts. This Agreement may be executed in four counterparts, in
original all of which shall be considered one and the same agreement, and all of
which shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Party.

 

15.12 Expenses. Except as otherwise specifically provided herein, the Parties
shall each bear their own legal fees, accounting fees and other costs and
expenses with respect to the negotiation, execution and the delivery of this
Agreement and the consummation of the transaction hereunder.

 

15.13 Cost of Litigation. If any legal action or other proceeding is brought for
the enforcement of this Agreement or because of an alleged dispute, breach,
default or misrepresentation in connection with this Agreement or the
transactions contemplated hereby, the successful or prevailing Party or Parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in connection with such action or proceeding, in addition to any other relief to
which it or they may be entitled.

 

15.14 No Presumption Against Drafter. The Parties agree understand and agree
that (i) this Agreement and the Ancillary Agreements are freely negotiated by
both Parties, and (ii) in any controversy, dispute or contest over the meaning,
interpretation, validity or enforceability of this Agreement or any Ancillary
Agreement or any of its or their terms or conditions, there shall be no
inference, presumption or conclusion drawn against either Party by virtue of
that Party having drafted this Agreement or any portion thereof.

 

[Signature Page follows.]


 

 

 



 12 

 

 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the Effective Date.

 

Seller

 

/s/ Bubba Sandford_________________________

By: Bubba Sandford, CEO

 

 

Buyer

 

 

/s/ Chris Lee______________________________

By: Chris Lee, Managing Director

 

 

 

 

 

 

 

 

 

 



 13 

